Case 6:19-cv-00735-TAD-PJH Document 125 Filed 01/21/21 Page 1 of 7 PageID #: 2908




                              UNITED STATES DISTRICT COURT

                             WESTERN DISTRICT OF LOUISIANA

                                      LAFAYETTE DIVISION

   SUSAN MICIOTTO                                    *    CIVIL ACTION NO. 6:19-CV-00735


   vs.                                               *    JUDGE TERRY A. DOUGHTY

   HOBBY LOBBY STORES, INC.,                         *    MAG. JUDGE PATRICK J. HANNA
   ET AL.

                                               RULING

         This is an action brought by Plaintiff Susan Miciotto (“Miciotto”) against Defendant

  Hobby Lobby Stores, Inc. (“Hobby Lobby”) seeking damages for personal injuries related to an

  incident that occurred on November 30, 2017, outside the Hobby Lobby store in Lafayette,

  Louisiana. Miciotto alleges that, as she exited the store, she tripped and fell on a warped or

  broken wooden expansion joint. Pending here is Hobby Lobby’s Motion in Limine to Exclude

  Photographs [Doc. No. 89]. Hobby Lobby filed a supplemental memorandum in support of its

  motion [Doc. No. 100]. Miciotto has filed an opposition to the motion [Doc. No. 101]. Hobby

  Lobby has filed a reply to the opposition [Doc. No. 118].

         Hobby Lobby seeks to exclude any photographs of the Hobby Lobby store that were (1)

  taken by Ladybugs Parking Lot Sweeping, Inc., (“Ladybugs”) in April 2018, or (2) taken by

  Plaintiff’s expert in June 2020. Hobby Lobby asserts that Miciotto will attempt to introduce these

  photographs at trial as a depiction of the condition of the sidewalk at the time of this incident,

  and, further, Miciotto’s expert will likely rely on these photographs to render opinions about the

  condition of the sidewalk at the time of this incident. Because some of these photographs were

  taken five months after this incident occurred, and the rest were taken two and one-half years
Case 6:19-cv-00735-TAD-PJH Document 125 Filed 01/21/21 Page 2 of 7 PageID #: 2909




  later, Hobby Lobby argues that they are not an accurate depiction of the scene of this incident

  and thus are not relevant. Hobby Lobby asserts, further, that Darren Harris (“Harris”), who is

  believed to have taken the photographs on behalf of Ladybugs in April 2018, could not say

  whether Ladybugs’ photographs depict the sidewalk outside the Hobby Lobby store, or the

  sidewalk outside the neighboring Mardel store, or the sidewalk somewhere in between. [30b(6)

  Deposition of Ladybugs Parking Sweeping, Inc., Doc. No. 89-4, pp. 66-70].

         Additionally, in its supplemental memorandum, Hobby Lobby asserts that, on November

  22, 2020, Miciotto’s counsel produced additional photographs, which were believed to have been

  taken that same day. Since these photographs were taken three years after this incident, Hobby

  Lobby contends that they, too, are irrelevant as they do not show the condition of the store at the

  time that this incident occurred.

         Miciotto responds that the photographs are relevant to proving one of the essential

  elements of her case, i.e., failure to exercise reasonable care by Hobby Lobby. According to

  Miciotto, the conditions depicted in the photographs existed before the incident because the

  original construction was incomplete; the top of the two-piece wooden joint system was not

  removed, and a pourable sealant was never installed, allowing moisture to enter the joints and

  deterioration to occur.

         Miciotto contends that the photographs at issue depict the widespread deterioration of the

  expansion joints, substantially similar to the condition which caused her fall. Therefore,

  according to Miciotto, the only question left in the reasonable care analysis is whether the

  conditions shown in the photographs were present prior to the date of accident, November 30,

  2017. Miciotto asserts that this question is answered by her expert, Jay Chase, AIA. Chase states

  that it “appears” the building was constructed in 1984, and he opines that the signs of



                                                   2
Case 6:19-cv-00735-TAD-PJH Document 125 Filed 01/21/21 Page 3 of 7 PageID #: 2910




  deterioration of the expansion joints would have become noticeable within 8 to 10 years after

  installation, and, thus, it is more likely than not that all of the conditions shown in the

  photographs existed prior to the date of incident. [Chase Expert Report, Doc. No. 101-3].

         Given Chase’s expertise, Miciotto asserts that Chase can establish that the deterioration

  shown in the photographs did not all occur simultaneously or all within the five months between

  the date of accident and the date the photographs were taken. Miciotto further contends that this

  question is also answered by Allen Calais, the Hobby Lobby manager, who testified that he

  could not establish that the split expansion joints shown in the Ladybugs photos, came into

  existence after the accident. [Allen Calais Deposition Doc. No. 101-4, pp. 34-37]. Thus,

  Miciotto argues that the standard of relevance is met, particularly with regard to the issue of

  Hobby Lobby’s failure to exercise reasonable care, and the widespread existence of problems

  with the expansion joints.

         Miciotto asserts that the relevance and admissibility of post-accident photographs was

  decided in Gobert v. Atlantic Sounding, No. 15-650, 2017 WL 479215 (ED La. Feb. 6, 2017),

  where the District Court ruled that the standard of relevance in an evidentiary context is not a

  steep or difficult one to satisfy, and ruled to admit the photos at issue:

                 Weeks Marine moves to exclude photographs and a videotape taken
                 by plaintiff’s counsel during his inspection of the vessel. The
                 inspection occurred on a rainy day, and Weeks suggests that the
                 photos are irrelevant and/or unduly prejudicial insofar as the
                 photographs supposedly do not accurately depict the deck
                 conditions on the G.D. Morgan at the time of the accident.

                 As the photographs depict the accident site, they are relevant. See,
                 e.g., Pub. Emps. Retirement Sys. of Miss. v. Amedisys, Inc., 769 F.3d
                 313, 321 (5th Cir. 2014) (explaining “the standard of relevance in
                 an evidentiary context is not a steep or a difficult one to satisfy”).
                 Thus, the key question is whether the photographs and video should
                 be excluded under Rule 403.



                                                     3
Case 6:19-cv-00735-TAD-PJH Document 125 Filed 01/21/21 Page 4 of 7 PageID #: 2911




                 The Court is not persuaded that the probative value of the
                 photographs would be substantially outweighed by the risk of unfair
                 prejudice. After all, Rule 403 is meant to be applied “sparingly,”
                 Baker v. Can. Nat./Ill. Cent. R.R., 536 F.3d 357, 369 (5th Cir. 2008),
                 and Weeks can mitigate any unfair prejudice through cross-
                 examination by highlighting that it was raining on the day of
                 inspection. The Court is also willing to consider providing a suitable
                 limiting instruction should Weeks propose an appropriate one.

                 Accordingly, even if it was dry on the day of the accident—a state
                 of affairs seemingly belied by the supervisor’s injury report
                 indicating that the steps were wet and slippery on the day of the
                 accident—the Court would still determine that the probative value
                 of the photographs of the accident site on the G.D. Morgan is not
                 outweighed by the risk of unfair prejudice. Weeks’s motion to
                 exclude the photos and video of the accident site is denied.

  Id., at *2.

          Hobby Lobby replies that the Gobert case can be distinguished because there the

  admissibility of the photographs turned on whether the conditions depicted in the photographs

  were “substantially similar” to the conditions at the time of the accident. Id., at *1. Unlike the

  photographs taken days after the incident in Gobert, the photographs at issue in this case were

  taken months and even years after the subject accident.

          Hobby Lobby further replies that the photographs do not show the same or similar

  conditions as the time of this accident, as the photographs show only grey wood and some areas

  where maintenance has been performed. Chase agreed in his deposition that, at the time of his

  June 30, 2020 inspection, during which Chase took his photos, the site would have looked

  different from the time of the November 2017 accident, some two and one-half years earlier.

  [Jay Chase Depo., Doc. No. 118-1, p. 48]. While Miciotto relies on Chase’s expert report to

  assert that the conditions depicted in the photographs existed prior to this accident, Chase

  admitted in his deposition that he could not say that they did. [Id., pp. 72-73]. Thus, Plaintiff’s

  claim that the conditions depicted are “substantially similar” to those at the time of this accident

                                                    4
Case 6:19-cv-00735-TAD-PJH Document 125 Filed 01/21/21 Page 5 of 7 PageID #: 2912




  is unfounded.

         Hobby Lobby asserts, further, that the photographs’ potential to cause prejudice or jury

  confusion warrants their exclusion. Miciotto admittedly seeks to introduce the photographs for

  purposes of establishing that Hobby Lobby failed to use reasonable care. She is clearly

  attempting to prejudice Hobby Lobby by portraying the premises as deteriorated and in a state of

  disrepair given the presence of older-looking wood. Yet, there is no proof that the conditions

  depicted in the photographs existed at the time of this incident. Additionally, there is no evidence

  that any of the expansion joints were warped to a state of needing repair and that Hobby Lobby

  was aware that were repairs were needed and failed to do so. Thus, according to Hobby Lobby,

  the photographs are merely being introduced to create prejudice and confusion.

         Finally, Hobby Lobby asserts that it is unknown whether the photographs depict the area

  near the Hobby Lobby store or, instead, the area near the neighboring Mardel store. To the

  extent the photographs indeed show the area near the Mardel store, they are further irrelevant and

  have further potential to cause confusion.

         The essential prerequisite of admissibility is relevance. United States v. Hall, 653 F.2d

  1002, 1005 (5th Cir. 1981) (Citing Fed. R. Evid. 402). Rule 401 defines relevant evidence as

  evidence having any tendency to make the existence of any fact that is of consequence to the

  determination of the action more probable or less probable than it would be without the evidence.

  FED. R. EVID. 401. Evidence which is not relevant is not admissible. FED. R. EVID. 402.

         Pursuant to Rule 403 of the Federal Rules of Evidence, the Court may exclude evidence

  that satisfies the above requirements for relevancy “if its probative value is substantially

  outweighed by a danger of one or more of the following: unfair prejudice, confusing the issues,

  misleading the jury, undue delay, wasting time, or needlessly presenting cumulative evidence.”



                                                   5
Case 6:19-cv-00735-TAD-PJH Document 125 Filed 01/21/21 Page 6 of 7 PageID #: 2913




  FED. R. EVID. 403. “‘Unfair prejudice’ within its context means an undue tendency to suggest

  decision on an improper basis, commonly, though not necessarily, an emotional one.” FED. R.

  EVID. 403, 1972 Advisory Committee Note.

         Miciotto’s main justification for the photographs is to illustrate the condition of the

  sidewalk at the time of the accident. As in the case of a post-accident reconstruction, the

  admissibility of the photographs turns on whether the condition depicted in the photographs was

  “substantially similar” to the condition at the time of the accident. See 1 Muller & Kirkpatrick,

  Federal Evidence § 9:27. (Westlaw 2016). If the condition in the photographs was substantially

  similar to the sidewalk condition at the time of the accident, then the photographs will be helpful

  to the jury insofar as it will help the jury visualize the likely sidewalk condition at the time of the

  accident. If, on the other hand, the sidewalk condition was not substantially similar at the time of

  the accident, then the proposed photographs would simply be wasting both the jury’s and the

  Court’s time with a pointless and potentially prejudicial picture of a sidewalk.

         Here, Miciotto has not established that the condition of the sidewalk at the time of the

  accident was substantially similar to the condition depicted in the photographs. The Ladybugs

  photographs were taken in April 2018, some five months after the incident. Further, the person

  who took the photographs admits that he is not sure whether they show the portion of the

  sidewalk where the incident occurred.

         The 2020 photographs were taken two-and-a-half to three years after the incident.

  Miciotto asserts that her expert, Chase, will establish that the conditions depicted in the

  photographs existed before the incident. However, as indicated above, Chase agreed in his

  deposition that, at the time of his June 30, 2020 inspection, during which Chase took his photos,

  the site would have looked different from the time of the November 2017 accident, some two



                                                     6
Case 6:19-cv-00735-TAD-PJH Document 125 Filed 01/21/21 Page 7 of 7 PageID #: 2914




  and one-half years earlier. [Jay Chase Depo., Doc. No. 118-1, p. 48]. While Miciotto relies on

  Chase’s expert report to assert that the conditions depicted in the photographs existed prior to

  this accident, Chase admitted in his deposition that he could not say that they did. [Id., pp. 72-

  73]. While the photographs may be marginally relevant, any such relevance is substantially

  outweighed by the prejudice resulting from the jury reviewing photographs that do not depict the

  sidewalk condition at the time of the accident

         Accordingly, for the foregoing reasons, Defendant Hobby Lobby’s Motion in Limine to

  Exclude Photographs [Doc. No. 89] is GRANTED, and the photographs are excluded at trial.

         MONROE, LOUISIANA, this 21st day of January, 2021.




                                                        ____________________________________
                                                         TERRY A. DOUGHTY
                                                         UNITED STATES DISTRICT JUDGE




                                                    7
